DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2013/0139616) in view of Hosek (US 2007/0067678), Wood (US 2008/0143515), and Jacobs (US 2016/0132375).

Regarding claim 1, Yamamoto discloses a method of predicting failures of an in vitro diagnostic instrument configured to analyze a biological liquid (see Abstract and paragraphs 0002-0003 and 0041: sample analyzer/immunoassay apparatus analyzes biological liquids). 

Yamamoto does not expressly disclose a method of predicting failures of the diagnostic instrument, comprising:
testing functionality, via an instrument check module of a local server, of a component of the in vitro diagnostic instrument based on values of one or more condition-based maintenance parameters of the component of the in vitro diagnostic instrument, the one or more condition-based maintenance parameters related to the biological liquid;

transmitting the condition-based maintenance data to a remote server;
storing the condition-based maintenance data at the remote server;  
analyzing the condition-based maintenance data according to a failure prediction engine including failure prediction criteria for the component; and 
performing an action related to the component based on a predefined deviation from the failure prediction criteria. 

Hosek discloses a method of predicting failures of an instrument (Abstract and paragraphs 0137, 0144, and 0212), comprising:
testing functionality, via an instrument check module of a local server, of a component of the instrument based on values of one or more condition-based maintenance parameters of the component of the instrument (see Fig. 2 and paragraphs 0054, 0060-0061 and 0496: data collection function of the values to generate condition-based maintenance parameters performed by local computing system/server, data collection function meets the limitations of the instrument check module as applicant’s specification describe testing functionality of the components includes reading inputs);
generating condition-based maintenance data in response to the testing, the condition-based maintenance data including values of the one or more condition-based maintenance parameters (see Fig. 2 and paragraphs 0060-0061 and 0496: local pre-
transmitting the condition-based maintenance data to a remote server (see paragraph 0060-0061, 0486, and 0496-0505: diagnostic system, i.e. local computer/server, transmits the determined characteristics of the pre-processed data, i.e. previously discussed condition-based maintenance data, to a server);
storing the condition-based maintenance data at the remote server (see paragraph 0506 and 0511: server analyzes the data and server may allow for upload for information on demand, i.e. server stores the data); and 
analyzing the condition-based maintenance data according to a failure prediction engine including failure prediction criteria for the component (see Abstract and paragraphs 0070, 0231, 0430, 0437 and 0486: analyses the data to determine the condition of the one or more components using an analysis and reasoning function, analysis and reasoning may be done by the server). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Yamamoto with the teachings of Hosek, i.e. collecting and analyzing data associated with components of the robotic instrument, for the advantageous benefit of predicting failures for individual components of the in vitro diagnostic instrument of Yamamoto. Once modified by the teachings of Hosek, the modification would result in testing functionality of one or more components of the in vitro diagnostic instrument of Yamamoto. 


performing an action related to the component based on a predefined deviation from the failure prediction criteria. 

Wood discloses analyzing an in-vitro diagnostic instrument for maintenance wherein the one or more condition-based maintenance parameters are related to the biological liquid (see paragraphs 0016 and 0030: reagent level as a maintenance parameter, reagent is used to analyze the sample/previously discussed biological liquid so it is a parameter that is related to sample being analyzed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Hosek with the teachings of Wood, i.e. monitoring reagent levels of the diagnostic instrument, for the advantageous benefit of determining when routine maintenance/new reagents are required for continued operation of the diagnostic instrument.  

Yamamoto, Hosek, and Wood do not expressly disclose performing an action related to the component based on a predefined deviation from the failure prediction criteria. 

Jacobs discloses performing an action based on predefined deviation from the failure prediction criteria (see paragraphs 0014 and 0034: generating an alert if threshold is exceeded, i.e. action based on deviation from failure predation criteria).


Regarding claim 2, Yamamoto does not expressly disclose processing condition-based maintenance data to provide processed condition-based maintenance data. 

Hosek discloses processing condition-based maintenance data to provide processed condition-based maintenance data (see Fig. 2 and paragraphs 0060-0061, 0069, and 0496: local pre-processing of the values to generate condition-based maintenance parameters performed by local computing system/server, pre-processing generates specific characteristics of the acquired data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Wood and Jacobs with the teachings of Hosek, i.e. collecting and analyzing and pre-processing data associated with sampling periods, for the advantageous benefit of providing a condensed information representative of the data gathered during a sampling period. 

Regarding claim 3, Yamamoto does not expressly disclose wherein the processed condition-based maintenance data comprises a maximum, minimum, mean, and standard deviation of the condition-based maintenance data over a predefined period of time.

Hosek discloses wherein the processed condition-based maintenance data comprises a maximum, minimum, mean, and standard deviation of the condition-based maintenance data over a predefined period of time (see paragraphs 0068 and 0069: discusses obtaining data for a sampling period and processing the sampled data to obtain a maximum, minimum, and/or average/mean). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Wood and Jacobs with the teachings of Hosek, i.e. collecting and analyzing and pre-processing data associated with sampling periods, for the advantageous benefit of providing a condensed information representative of the data gathered during a sampling period. 

Regarding claim 4, Yamamoto and Hosek do not expressly disclose wherein the one or more condition-based maintenance parameters of the in vitro diagnostic instrument comprises one or more of: an aspiration/dispense system pressure or vacuum level in the component of the in vitro diagnostic instrument; and a liquid level, a presence or absence of a liquid, or a concentration of a liquid in the component of the in vitro diagnostic instrument.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Hosek with the teachings of Wood, i.e. monitoring reagent levels of the diagnostic instrument, for the advantageous benefit of determining when routine maintenance/new reagents are required for continued operation of the diagnostic instrument. 

Yamamoto, Hosek, and Wood do not expressly disclose wherein the reagent level is a liquid level. 

Jacobs discloses wherein the reagent is a fluid (see paragraph 0005), as such it is obvious for the reagent level to be a liquid level in the component of the in vitro diagnostic instrument.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Hosek and Wood with the teachings of Jacobs, i.e. using a liquid reagent, for the 

Regarding claim 5, Yamamoto, Hosek, and Wood do not expressly disclose setting a collection frequency of the condition-based maintenance data

Jacobs discloses comprising setting a collection frequency of the condition-based maintenance data (see paragraphs 0049-0050: collecting data over an operational period, such as once an hour over a 24 hour period).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Hosek and Wood with the teachings of Jacobs, i.e. setting a collecting frequency for the monitored data, for the advantageous benefit of periodically and efficiently transmitting the data to the server for analysis. 

Regarding claim 6, Yamamoto, Hosek, and Wood do not expressly disclose

Jacobs discloses comprising setting an upload frequency of the condition-based maintenance data (see paragraphs 0049-0050: collecting data over an operational period, such as once an hour over a 24 hour period, upload by its definition is transfer of data from one computing system to another). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view 

Regarding claim 11, Yamamoto does not expressly disclose wherein the analyzing the condition-based maintenance data according to the failure prediction engine comprises determining a threshold deviation from normal. 

Hosek discloses wherein the analyzing the condition-based maintenance data according to the failure prediction engine comprises determining a threshold deviation from normal (see paragraph 0014, 0199, and 0203).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Wood and Jacobs with the teachings of Hosek, i.e. assessing deviations from a normal baseline, for the advantageous benefit of detecting an undesired divergence from normal. 
 
Regarding claim 14, Yamamoto does not expressly disclose wherein the failure prediction criteria comprises a preset threshold value against which the condition-based maintenance data is compared.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Wood and Jacobs with the teachings of Hosek, i.e. using predefined thresholds, for the advantageous benefit of setting normal/abnormal boundaries for the monitored parameters. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2013/0139616) in view of Hosek (US 2007/0067678), Wood (US 2008/0143515), Jacobs (US 2016/0132375), and Schiff (US 2014/0176345).

Regarding claim 7, Yamamoto, Hosek, Wood, and Jacobs do not expressly disclose wherein the transmitting of the condition-based maintenance data to the remote server comprises a conditional push operation where a condition must be met before the transmitting takes place.

Schiff discloses a method of collecting data at a server wherein the transmitting of the condition-based maintenance data to the remote server comprises a conditional push operation where a condition must be met before the transmitting takes place (see Abstract and paragraphs 0030 and 0045: periodic push operation when transmitting data to a server).


Regarding claim 8, Yamamoto, Hosek, Wood, and Jacobs do not expressly disclose wherein the transmitting of the condition-based maintenance data to the remote server comprises a pull operation where the transmitting is requested by the remote server.

Schiff discloses collecting data at a server wherein the transmitting of the condition-based maintenance data to the remote server comprises a pull operation where the transmitting is requested by the remote server (see Abstract and paragraphs 0030 and 0045: periodic pull operation when transmitting data to a server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Hosek, Wood, and Jacobs with the teachings of Schiff, i.e. collecting data via a periodic push operation, for the advantageous benefit gathering data in an organized timely manner using conventional data collection techniques. 


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2013/0139616) in view of Hosek (US 2007/0067678), Wood (US 2008/0143515), Jacobs (US 2016/0132375), and Schmelzeisen-Redeker (US 2012/0249158).

Regarding claims 9 and 10, Yamamoto, Hosek, Wood, and Jacobs do not expressly disclose wherein analyzing the condition-based maintenance data according to failure prediction engine comprises determining a failure pattern match, and wherein the failure pattern match comprises exceeding a predetermined slope of the condition-based maintenance data over a predetermined period of time.

Schmelzeisen-Redeker discloses wherein analyzing the condition-based data according to failure prediction engine comprises determining a failure pattern match, and wherein the failure pattern match comprises exceeding a predetermined slope of the condition-based data over a predetermined period of time (see Fig. 5 and Abstract and paragraphs 0019, 0020, and 0036: determining malfunction based upon a predetermined rate of change in data over a period of time/slope, i.e. change in condition-based data over a predetermined period of time, failure when slope exceed threshold). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Yamamoto in view of Hosek, Wood, and Jacobs with the teachings of Schmelzeisen-Redeker, i.e. monitoring a parameter for a rate of change over a specified time interval, for the advantageous . 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2013/0139616) in view of Hosek (US 2007/0067678), Wood (US 2008/0143515), Jacobs (US 2016/0132375), and Eryurek (US 2005/0007249).

Regarding claim 12, Yamamoto, Hosek, Wood, and Jacobs do not expressly disclose wherein the action comprises triggering one or more predefined rules from a rules engine.

Eryurek discloses wherein the action, related to the identification of an alert/malfunction, comprises triggering one or more predefined rules from a rules engine (see paragraphs 02600-0263: rules engine related to sending an alert or alarm information in response to detected issues).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Hosek, Wood, and Jacobs with the teachings of Eryurek, i.e. using a rules engine to further process alert/alarm information, for the advantageous benefit of generating more detailed information in relation to the identified issues and to ensure the notification gets sent to the appropriate recipients. 

Regarding claim 13, Yamamoto, Hosek, Wood, and Jacobs do not expressly disclose wherein the predefined rules comprise one or more of: provide a notice or warning to an instrument operator; create report; request more condition-based maintenance data from the instrument; automatic instrument shutdown; and schedule service of the instrument.

Eryurek discloses wherein the predefined rules comprise one or more of: provide a notice or warning to an instrument operator; create report; request more condition-based maintenance data from the instrument; automatic instrument shutdown; and schedule service of the instrument (see paragraphs 02600-0263: the created notification falls under the broad scope of creating a report).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Hosek, Wood, and Jacobs with the teachings of Eryurek, i.e. using a rules engine to further process alert/alarm information, for the advantageous benefit of generating more detailed information in relation to the identified issues and to ensure the notification gets sent to the appropriate recipients. 

Claims 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2013/0139616) in view of Hosek (US 2007/0067678) and Wood (US 2008/0143515).

Regarding claim 15, Yamamoto discloses an in vitro diagnostic instrument comprising one or more components configured to process a biological liquid (see Abstract and paragraphs 0002-0003 and 0041: sample analyzer/immunoassay apparatus analyzes biological liquids).

Yamamoto does not expressly disclose an in vitro diagnostic instrument maintenance apparatus, comprising: 
one or more monitoring devices configured to monitor condition-based parameters of an instrument component, the one or more condition-based maintenance parameters related to the biological liquid; 
a local server coupled to the one or more monitoring devices, the local server including: 
an instrument check module configured to test functionality of the instrument component including obtaining values of the condition-based parameters of the instrument component; and 
a local database configured to contain a compilation of the values of the condition-based parameters; and 
a remote server configured to communicate with the local server and configured to receive and store the values of the condition-based parameters in a condition-based parameter database, the remote server including: 
a failure prediction engine including failure prediction criteria for the component, and 
a failure rules model.

one or more monitoring devices configured to monitor condition-based parameters of the instrument component (see paragraphs 0073-0074, 0088, and 0124: sensors for monitoring condition-based parameters); 
a local server coupled to the one or more monitoring devices, the local server including an instrument check module configured to test functionality of the instrument component including obtaining values of the condition-based parameters of the instrument component (see Fig. 2 and paragraphs 0054, 0060-0061 and 0496: data collection function of the values to generate condition-based maintenance parameters performed by local computing system/server, data collection function meets the limitations of the instrument check module as applicant’s specification describe testing functionality of the components includes reading inputs); and 
a local database configured to contain a compilation of the values of the condition-based parameters (see paragraph 0060, 0064, and 0069-0079: local computer/server includes memory, local system calculates and analyzes a complication of values of the condition-based parameters, i.e. maximum, minimum, and average values); and 
a remote server configured to communicate with the local server and configured to receive and store the values of the condition-based parameters in a condition-based parameter database (see paragraphs 0073, 0137, 0212, 0486, and 0505: server analyzes the data and server may allow for upload for information on demand, i.e. server stores the data, as previously discussed the algorithm is used to analyze data for 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Yamamoto with the teachings of Hosek, i.e. collecting and analyzing data associated with components of the robotic instrument, for the advantageous benefit of predicting failures for individual components of the in vitro diagnostic instrument of Yamamoto. Once modified by the teachings of Hosek, the modification would result in testing functionality of one or more components of the in vitro diagnostic instrument of Yamamoto. 

Yamamoto and Hosek do not expressly disclose wherein the one or more condition-based maintenance parameters related to the biological liquid. 

Wood discloses analyzing an in-vitro diagnostic instrument for maintenance wherein the one or more condition-based maintenance parameters related to the biological liquid (see paragraphs 0016 and 0030: reagent level as a maintenance parameter, reagent is used to analyze the sample/previously discussed biological liquid so it is a parameter that is related to sample being analyzed). 


Regarding claim 18, Yamamoto, previously modified by Hosek and Wood, further disclose a management server for diagnosing sample analyzers wherein the condition-based parameters of one or more instrument components comprises software-related operating parameters (see Abstract, Fig. 9, and paragraphs 0131-0134: calibration operation via a management server that corrects adjustment values that are stored in the local system, i.e. adjustment to software values used to control the system/software-related operation parameters). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jacobs in view of Hosek and Wood with the teachings of Yamamoto, i.e. adjusting software-related operating parameters, for the advantageous benefit of fine tuning the control of the analyzer to prevent operational errors. 

Regarding claim 20, Yamamoto discloses an in vitro diagnostic instrument comprising one or more components configured to process a biological liquid (see Abstract and paragraphs 0002-0003 and 0041: sample analyzer/immunoassay apparatus analyzes biological liquids).

monitoring devices configured to monitor condition-based parameters of one or more instrument components of an in vitro diagnostic instrument, the one or more condition-based maintenance parameters related to the biological liquid;
a local workstation server of the in vitro diagnostic instrument coupled to the monitoring devices, the local workstation server including:
an instrument check module configured to test functionality of the one or more instrument components including obtaining values of the condition-based parameters of the one or more instrument components; and 
a local database configured to contain a compilation
of the values of the condition-based parameters; and
a remote server configured to communicate with the local workstation server and configured to receive and store the values of the condition-based parameters in a condition-based parameter database, the remote server including:
a failure prediction engine including respective failure prediction criteria for each of the one or more instrument components, and
a failure rules model.	

Hosek discloses an instrument maintenance apparatus (Abstract and paragraphs 0137, 0144, and 0212) apparatus, comprising: 
monitoring devices configured to monitor condition-based parameters of one or more instrument components of an in vitro diagnostic instrument configured to analyze 
a local workstation server of the in vitro diagnostic instrument coupled to the monitoring devices, the local workstation server including an instrument check module configured to test functionality of the one or more instrument components including obtaining values of the condition-based parameters of the one or more instrument components (see Fig. 2 and paragraphs 0054, 0060-0061 and 0496: data collection function of the values to generate condition-based maintenance parameters performed by local computing system/workstation, data collection function meets the limitations of the instrument check module as applicant’s specification describe testing functionality of the components includes reading inputs); and 
a local database configured to contain a compilation of the values of the condition-based parameters (see paragraph 0060, 0064, and 0069-0079: local computer/server includes memory, local system calculates and analyzes a complication of values of the condition-based parameters, i.e. maximum, minimum, and average values); and
a remote server configured to communicate with the local workstation server and configured to receive and store the values of the condition-based parameters in a condition-based parameter database (see paragraphs 0073, 0137, 0212, 0486, and 0505: server analyzes the data and server may allow for upload for information on demand, i.e. server stores the data, as previously discussed the algorithm is used to analyze data for predicting failure equates to a failure prediction engine, and the discussed threshold equate to a rules model), the remote server including:

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Yamamoto with the teachings of Hosek, i.e. collecting and analyzing data associated with components of the robotic instrument, for the advantageous benefit of predicting failures for individual components of the in vitro diagnostic instrument of Yamamoto. Once modified by the teachings of Hosek, the modification would result in testing functionality of one or more components of the in vitro diagnostic instrument of Yamamoto. 

Yamamoto and Hosek do not expressly disclose wherein the one or more condition-based maintenance parameters related to the biological liquid.

Wood discloses analyzing an in-vitro diagnostic instrument for maintenance wherein the one or more condition-based maintenance parameters related to the biological liquid (see paragraphs 0016 and 0030: reagent level as a maintenance parameter, reagent is used to analyze the sample/previously discussed biological liquid so it is a parameter that is related to sample being analyzed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view .  

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2013/0139616) in view of Hosek (US 2007/0067678), Wood (US 2008/0143515), and Jacobs (US 2016/0132375).

Regarding claim 16, Yamamoto and Hosek do not expressly disclose wherein the condition-based parameters comprise one or more of: an aspiration/dispense system pressure or vacuum level in a component of the in vitro diagnostic instrument; and a liquid level, a presence or absence of a liquid, or a concentration of a liquid in a component of the in vitro diagnostic instrument.

Wood discloses wherein the one or more condition-based maintenance parameters of the in vitro diagnostic instrument comprises one or more of: an aspiration/dispense system pressure or vacuum level in a component of the in vitro diagnostic instrument; and a reagent level, a presence or absence of a reagent, or a concentration of a liquid in a component of the in vitro diagnostic instrument (see paragraphs 0016 and 0030: reagent level is used as a condition-based maintenance parameter). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view 

Yamamoto, Hosek, and Wood do not expressly disclose wherein the reagent level is a liquid level. 

Jacobs discloses wherein the reagent is a fluid (see paragraph 0005), as such it is obvious for the reagent level to be a liquid level in the component of the in vitro diagnostic instrument.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Hosek and Wood with the teachings of Jacobs, i.e. using a liquid reagent, for the advantageous benefit of using conventional/proven reagents in the diagnostic instrument. 
	
Regarding claim 17, Yamamoto, Hosek, and Wood do not expressly disclose wherein the computer system, i.e. local computer/database, is configured to receive the values of the condition-based parameters from multiple in vitro diagnostic instruments. 

Jacobs discloses wherein the computer system, i.e. local computer/database, is configured to receive the values of the condition-based parameters from multiple in vitro diagnostic instruments (see Abstract and paragraphs 0014, 0019, 0034, 0052, and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Hosek and Wood with the teachings of Jacobs, i.e. collecting data from plurality of in vitro diagnostic instruments, for the advantageous benefit of monitoring multiple instruments to ensure that they are properly working. 

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2013/0139616) in view of Hosek (US 2007/0067678), Wood (US 2008/0143515), and Schmelzeisen-Redeker (US 2012/0249158).

Regarding claim 19, Yamamoto, Hosek, and Wood do not expressly disclose wherein the values of the condition-based parameters of the one or more instrument components are processed to determine a rate of change over time or a difference over time.

Schmelzeisen-Redeker discloses wherein the condition-based parameters of the one or more instrument components are processed to determine a rate of change over time or a difference over time (see Fig. 5 and Abstract and paragraphs 0019, 0020, and 0036: determining malfunction based upon a predetermined rate of change in data over 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto in view of Hosek and Wood with the teachings of Schmelzeisen-Redeker, i.e. monitoring a parameter for a rate of change over a specified time interval, for the advantageous benefit of monitoring for and identifying rapid changes in the equipment that relate to malfunctions in the system. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pollack (US 2015/0273691) discloses calibration and adjustment of sample handlers.

Response to Arguments
Applicant’s arguments have been fully considered. Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection as Jacobs in no longer the primary reference, see Claim Rejections - 35 USC § 103.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865